  Case 18-22632       Doc 47   Filed 05/03/19 Entered 05/05/19 17:28:11                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      18-22632
Robert Johnson                                )
                                              )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               DuPage
               Debtor(s)                      )

                                    ORDER DISMISSING CASE

        This matter coming before the Court on the MOTION TO DISMISS, the Court having
jurisdiction and being advised in the premises, and due notice having been given to all parties in
interest,

  IT IS HEREBY ORDERED that the case is dismissed.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: May 03, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 Alex Wilson
 Geraci Law LLC
 55 E. Monroe, Ste. 3400
 Chicago, IL 60603
